acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc ebeo branch tl-n-821-98 date aug sca released to district_counsel brooklyn cc ner brk attn patricia riegger from associate chief_counsel employee_benefits and exempt_organizations cc ebeo yment income and the earned_income_credit tl-n-821-95 this responds to your undated request for significant advice in connection with questions posed by the chief examination branch at the brookhaven service_center service_center about the disregarding of net-earnings from self-employment your request was forwarded by an electronic mail message dated date as explained below we agree with the conclusions reached in your request for significant advice disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the questions discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether in determining the amount of earned_income_credit available to a taxpayer the service can disregard reported net_earnings_from_self-employment based upon lack of substantiation or failure to keep proper records conclusion based on the facts described below the service can request the necessary books_and_records to substantiate the reported net_earnings_from_self-employment if the net_earnings from self- employment are not substantiated the net_earnings from self- employment can be disregarded thereby eliminating the amount of the earned_income_credit available to a taxpayer facts the service_center criminal investigation branch has referred a large number of form sec_1040 to the service_center examination branch the form sec_1040 all report an amount of net_earnings_from_self-employment that would maximize the taxpayer’s earned_income_credit the earned_income_credit reported on the taxpayer’s form_1040 is large enough to cover the self-employment_tax due by the taxpayer as well as generate a sizable refund the businesses listed on the taxpayer’s schedule c are usually those that involve small cash transactions with little or no expenses claimed against gross_receipts eg hair braiding and babysitting in a large number of cases based on the similarity of the handwriting it appears that many returns are being submitted by a single preparer although none of the returns is signed by a preparer examination has indicated it intends to conduct examinations of these returns if no response is received to their request for substantiation of the gross_receipts the net_earnings_from_self-employment reported on form_1040 would be disregarded this would cause the earned_income_credit to be disallowed discussion sec_32 provides for a refundable_credit to taxpayers based upon a percentage of the taxpayer’s earned_income sec_32 defines earned_income as i wages salaries tips and other employee compensation plus ii the amount of the taxpayer’s net_earnings from self- employment for the taxable_year within the meaning of sec_1402 but such net_earnings shall be determined with regard to the deduction allowed to the taxpayer by sec_164 net_earnings_from_self-employment is defined in sec_1402 in relevant part as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business because the earned_income_credit is calculated as a percentage of the taxpayer’s earned_income it is essential to determine the taxpayer’s correct earned_income which consists of net_earnings_from_self-employment under your facts in order to determine the taxpayer’s correct amount of the earned_income_credit you correctly state that while it is generally counter- intuitive to question whether a taxpayer has over reported net_earnings_from_self-employment it is necessary in cases such as these this is because the amount of the earned_income_credit varies depending upon the amount of the taxpayer’s net_earnings_from_self-employment thus if the taxpayer has no net_earnings_from_self-employment the earned_income_credit would not be available if the taxpayer has net_earnings from self- employment but in an amount greater than that reported the earned_income_credit may be reduced or eliminated sec_6001 requires every person liable for any_tax imposed by title_26 to keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1 a of the income_tax regulations provides in relevant part that any person subject_to tax under subtitle a of the code or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information emphasis added thus if the claimed net_earnings_from_self-employment are not substantiated they may be disregarded thereby eliminating the taxpayer’s earned_income_credit the irs restructuring and reform act of was signed into law on date it adds sec_7491 to the code relating to burden_of_proof in court proceedings once certain conditions are satisfied sec_7491 shifts to the service the burden_of_proof concerning a factual issue relevant to determining the taxpayer’s tax_liability in order for sec_7491 to apply the taxpayer must introduce credible_evidence regarding such factual issue have complied with the substantiation and recordkeeping requirements of the code and have cooperated with reasonable requests by the service for witnesses information documents meetings and interviews the taxpayer has the burden of establishing that each of these conditions are satisfied if the requirements of sec_7491 are not satisfied the burden_of_proof is on the taxpayer to prove that the commissioner’s deficiency determination is in error tax_court rule a if it is determined that the net_earnings from self- employment should be disregarded thereby eliminating the earned_income_credit we wish to draw your attention to code sec_32 which is effective for taxable years beginning after date sec_32 disallows the earned_income_credit for a period of ten years in cases where the taxpayer’s claim for the earned_income_credit was due to fraud sec_32 disallows the earned_income_credit for a period of two years in cases where the taxpayer’s claim for the earned_income_credit was due to reckless or intentional_disregard_of_rules_and_regulations but not due to fraud sec_32 provides that in the case of a taxpayer who was denied the earned_income_credit for any taxable_year as a result of the deficiency procedures under subchapter_b of chapter no earned_income_credit will be allowed for any subsequent taxable_year unless the taxpayer provides such information as the secretary may require see sec_1_32-3t of the regulations assistant chief_counsel employee_benefits and exempt_organizations by s mark schwimmer chief branch
